Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00889-CV

                                          Jose M. PELAYO,
                                               Appellant

                                                 v.
                                             Adriana C.
                                        Adriana C. PELAYO,
                                              Appellee

                      From the County Court at Law No. 1, Webb County, Texas
                                Trial Court No. 2013CVG000070 C1
                          Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 8, 2014

DISMISSED

           The appellant has filed a letter with this court stating he wishes to withdraw his appeal.

We grant the requested relief and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                    PER CURIAM